Yan Brunt, P. J. :
The opinion of the court in the case of Thurfjell v. Witherbee (70 Hun, 401) seems to be entirely applicable to the case at bar. The defendant swears to his expectations, and-that is all. Within the principles laid down in the case cited, this is not sufficient to justify the court in granting the motion to change the venue. The party should state at least upon what his expectations are founded, so that the court may say that there is some ground for the hopes expressed.
The order should, therefore, be affirmed, with ten dollars costs and disbursements, with leave to the defendant, upon payment of the costs of this appeal and the costs of the motion in the court below, to renew the application to change the venue upon new papers.
O’Brien, J., concurred.
Order affirmed, with ten dollars costs and disbursements, with leave to the defendant, upon payment of the costs of this appeal and the costs of the motion in the court below, to renew the application to change the venue upon new papers.